UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDRE L. PADEN,
SANFORD WILLIAMS, JR., and

JAMES WILLIAMS, “CIVIL ACTION NO. 3:16-CV-2565
Plaintiffs, ;
:(JUDGE MARIANI)

V. :(Magistrate Judge Mehalchick)
JAMES WAGNER, et al. .

Defendants.

ORDER
aah
AND NOW, THIS DAY OF SEPTEMBER 2019, upon review of

Magistrate Judge Mehaichick’s Report and Recommendation (“R&R”) (Doc. 111)
concerning Plaintiff Sanford Williams’ motion to file an amended complaint (Doc. 91) for
clear error or manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 111) is ADOPTED for the reasons set forth therein;

9. Plaintiff Sanford Williams’ motion to file an amended complaint (Doc. 91) is DENIED.

3. This matter is remanded to Magistrate Judge Mehalchick for further proceedings.

   

 

RoberNo_Mariani
United States District Judge
